Citation Nr: 1702477	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-06 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from September 1968 to April 1978 and from April 1979 to September 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the VA Regional Office (RO) in Lincoln, Nebraska.

In August 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran has submitted new evidence, which relates to the issue on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2016).  


FINDINGS OF FACT

1.  The Veteran is service-connected for radiculopathy of the left upper extremity, evaluated as 30 percent disabling; cervical disc syndrome, evaluated as 20 percent disabling; radiculopathy of the right upper extremity, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; duodenal ulcer with gastroesophageal reflux disease (GERD), evaluated as 10 percent disabling; referred pain to the left upper trapezium, evaluated as 10 percent disabling; left salivary gland resection, evaluated as zero percent or noncompensably disabling; and ganglion cyst, right wrist, evaluated as zero percent or noncompensably disabling.  

2.  The Veteran completed one year of college and last worked in 2011 as a warehouse employee.

3.  The Veteran's service-connected disabilities preclude his substantially gainful employment.

CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of meeting the percentage threshold for TDIU eligibility, disabilities of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; or disabilities affecting a single body system are considered as one disability.  38 C.F.R. § 4.16(a). 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has been granted for radiculopathy of the left upper extremity, evaluated as 30 percent disabling; cervical disc syndrome, evaluated as 20 percent disabling; radiculopathy of the right upper extremity, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; duodenal ulcer with GERD, evaluated as 10 percent disabling; referred pain to the left upper trapezium, evaluated as 10 percent disabling; left salivary gland resection, evaluated as zero percent or noncompensably disabling; and ganglion cyst, right wrist, evaluated as zero percent or noncompensably disabling.  As the Veteran's radiculopathy of both upper extremities as well as the referred pain to left upper trapezium are related to his cervical disc syndrome, he meets the schedular criteria for consideration under 38 C.F.R. § 4.16(a).  

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

The Veteran's July 2012 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed one year of college and had no additional training or education.  He reported that he last worked in 2011 in a warehouse.  He reported previous employment in an office, realtor sales, produce manager, and another warehouse.  

The Veteran was provided a VA examination for his cervical spine, bilateral upper extremity radiculopathy, and left upper trapezium in February 2012.  He reported constant pain in his left arm with numbness and tingling.  He did not have any complaints of his right arm.  He reported that he often cracked his neck and when he went to the right, he had instant pain on the right side.  The Veteran reported pain in the neck occurring three to four times a day, lasting for hours.  The examiner noted that the Veteran's cervical spine condition impacted his ability to work.  The Veteran reported that he was unable to operate a lift anymore in his prior line of work.  He reported being "laid off" in December 2011 and was at that position for 15 months full-time.  He reported that that job had him working with a fork lift.  He reported that he had to use both hands to operate the machine and had difficulty with the left hand and had to constantly look up as that strained his neck.  

The February 2012 examiner also provided a VA general medical examination in June 2012.  The examiner noted that in addition to the Veteran's warehouse work, he worked for the Census Bureau from 2009 to 2010 working at a computer.  The Veteran also reported working in a warehouse prior to that for nine years.  He reported actively searching for a job in the management field.  The examiner opined that the Veteran's service-connected disabilities would not preclude him from securing and maintaining gainful employment.  The examiner opined that the Veteran would have difficulty performing a physically laborious job with repeated lifting, carrying, and using his upper body extremities and neck.  The examiner opined that the Veteran was able to perform a sedentary job with likely management skills, to include walking, standing, and light computer/desk activities.  

The Veteran submitted a statement from his physician, J.C., M.D., dated in August 2013.  Dr. J.C. opined that, based on a review of his available medical records, as well as their clinical notes and examinations, they considered it as likely as not that the Veteran's cervical disc syndrome, coupled with the pronounced radiculopathy of both upper extremities, would prevent him from gaining and maintaining meaningful employment.  They reported that they based that assessment on the Veteran's physical examinations and their training and experience as a physician.  

At his hearing, the Veteran testified that his training, experience, and education lent itself to a physical occupation that he was no longer capable of.  August 2016 Hearing Transcript (T.) at 5.  He testified that he did not have any specialized training and that all of his work since service had been of a physical nature.  Id.  

The Veteran submitted additional opinions from Dr. J.C. as well as from P.Y., D.C. and D.S., D.O. in September and October 2016.  While all three of these opinions show that the Veteran is unemployable, they all include the Veteran's lumbar spine as a disability helping to render him unemployable.  The Veteran is not service-connected for any lumbar spine disorder.  

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording him the benefit-of-the-doubt, the Board finds that the evidence supports a grant of TDIU.  

In this case, the August 2013 opinion from Dr. J.C. supports a finding that the Veteran's service-connected cervical spine and associated upper extremity disabilities result in the Veteran being unable to gain and maintain substantially gainful employment consistent with his employment and educational history.  As Dr. J.C. formed their opinion based on the Veteran's physical examinations and their training and experience as a physician, the Board accords such opinion great probative value.  

In finding that an award of TDIU is warranted, the Board acknowledges the negative opinion from the VA examiner.  However, in light of the positive opinion, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  Moreover, the examiner's opinion does indicate that the Veteran's service-connected disabilities would make it difficult for him to perform a physically laborious job with repeated lifting, carrying, and using his upper body extremities and neck.  Considering the Veteran's employment background in positions that were physical in nature, the Board concludes that in light of his disabilities rendering such positions difficult, the evidence shows that the Veteran is unemployable due to his service-connected disabilities.  

The Board also acknowledges that the Veteran has other nonservice-connected disorders, including with his lumbar spine, that may affect his employability as evidenced by the physician letters received in September and October 2016.  However, the initial opinion from Dr J.C. supporting the Board's award of TDIU did not consider other disorders.  

Accordingly, in considering the severity of the Veteran's service-connected disabilities, particularly his cervical spine and upper extremity disabilities; Dr. J.C.'s August 2013 opinion; as well as his employment and education history; and in affording him the benefit-of-the-doubt, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of TDIU.  Entitlement to TDIU is therefore granted.  


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


